Citation Nr: 0809018	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, post-operative arthrotomy and pateloplasty, right 
knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee is 
currently manifested by X-ray findings of arthritis and 
limitation of flexion no worse than 90 degrees; no 
significant functional impairment due to the knee disability 
has been identified.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and giving way; objective 
findings include pain, locking, and effusion into the joint.

3.  Ankylosis, severe recurrent subluxation or lateral 
instability, or impairment of the tibia or fibula have not 
been shown.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an 
evaluation in excess of 10 percent for traumatic arthritis, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010 (2007). 

2.  For the entire appeal period, the criteria for a rating 
of 20 percent, but no more, for residuals, post-operative 
arthrotomy and pateloplasty, right knee, have been met.  38 
U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Id.  

Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
During the January 2006 RO hearing, the veteran complained of 
pain and a giving way sensation.  He also stated that his 
right knee disabilities hindered his ability to drive and 
perform daily activities.

The veteran's private medical records noted complaints of 
instability, pain, and swelling.  A February 2003 magnetic 
resonance imaging (MRI) revealed degenerative changes in the 
right knee.  Range of motion findings were zero to 90 
degrees, zero to 110 degrees, and zero to 120 degrees.  In 
April 2003, he underwent arthroscopic surgery on the right 
knee.  A July 2004 record noted moderate instability. 

In January 2005, the veteran underwent a VA examination and 
reported that because of his restricted activity, pain, 
swelling, and locking, his physician advised him to give up 
his profession, which required climbing of steps.  He was 
noted as using a brace and having swelling.  Range of motion 
was noted as negative 10 to 104 degrees.  Additional flexion 
movement caused pain, but range of motion was unchanged by 
repetitive exercise.  Repetitive motion was limited by pain 
and weakness.  

The examiner stated that repetitive use of the knee was 
limited in flare-ups but she was unable to estimate the 
degree of limitation.  X-rays revealed reduction in medial 
tibiofemoral joint space, small joint effusion, and marginal 
osteophytes.  The examiner noted slight lateral instability 
and added that the effect of the knee abnormality was that he 
was unable to perform his usual occupation and nearly every 
sport.     

In January 2006, the veteran underwent a second VA 
examination where he complained of pain and giving way 
sensation.  He denied flare-ups and using a brace.  There was 
no dislocation, locking, or inflammatory arthritis.  His 
daily activities were noted as not affected by the right knee 
disabilities, but he stated that it caused him to stop his 
offshore job.  There was mild effusion and some instability.  
Range of motion was zero to 120 degrees, with pain at 115.  
Repetitive motion did not change anything.  

During a flare-up, the veteran could have further limitations 
in range of motion and pain in functional capacity, but the 
examiner was unable to estimate the additional loss on range 
of motion without resorting to speculation.  There was no 
evidence of weakness or incoordination.  There was medial 
joint line tenderness.  The examiner's impression was of 
severe traumatic arthritis and torn anterior cruciate 
ligament.  He stated that the veteran has significant 
impairment in the right knee and needs total knee 
replacement.     

The veteran's right knee disabilities are currently rated as 
10 percent disabling pursuant to DC 5257-5259, and 10 percent 
disabling under DC 5010.  The use of hyphenated diagnostic 
codes for disabilities stemming from injuries is not 
appropriate under 38 C.F.R. § 4.27.  Troph v. Nicholson, 20 
Vet. App. 45 (2006).  Therefore, the Board will adjudicate 
this claim in accordance with these concepts. 

Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010.  Pursuant to DC 5003, in the absence of limitation of 
motion, X-ray evidence of arthritis of 2 or more major joints 
or 2 or more minor joints warrants a 10 percent evaluation, 
and X-ray evidence of arthritis of 2 or more major joints or 
2 or more minor joints with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, DC 5003.  There is no evidence of incapacitating 
exacerbations.  Therefore, a 20 percent rating is not 
warranted under DC 5003 based on x-ray findings.  

Under DC 5259, a 10 percent rating is warranted for removal 
of semilunar cartilage with symptoms.  This is the highest 
rating available under DC 5259.  Therefore, the Board has 
considered whether the veteran is entitled to an increased 
rating under any alternate DC.  Rating criteria for 
disabilities of the knee are found at 38 C.F.R. § 4.71, DCs 
5256 through 5263.  

The provisions of DC 5258 allow for a 20 percent disability 
rating when semilunar cartilage is dislocated with frequent 
episodes of locking, pain, and effusion into the joint.  
Based on the January 2005 VA examination, the Board finds 
that a 20 percent rating is warranted under DC 5258.  
Specifically, given the reported complaints of locking and X-
ray findings of an effusion, a higher rating is warranted 
under this code.

Nonetheless, as the evidence fails to indicate ankylosis, 
severe recurrent subluxation or lateral instability, or 
impairment of the tibia or fibula, a higher rating for the 
right knee under DCs 5256, 5257, 5262, or 5263 is not 
applicable.   

Next, limitation of leg motion is rated under DCs 5260 and 
5261.  A knee disability can be rated for both limitation of 
leg flexion under DC 5260 and limitation of leg extension 
under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Under these diagnostic codes, a rating in excess of 10 
percent requires findings of such symptoms as flexion limited 
to 30 degrees or less, or extension is limited to 15 degrees 
or greater.

Here, even taking into account the DeLuca factors, the 
veteran's most severe range of motion was from zero to 90 
degrees; therefore, his flexion and extension are not even 
limited to a compensable degree.  Therefore, his right knee 
range of motion does not warrant a disability rating under 
DCs 5260 or 5261.

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.
 
In sum, the Board finds that the preponderance of the 
evidence does not support a higher rating for traumatic 
arthritis of the right knee disability.  However, for the 
entire appeal period, the Board finds that a 20 percent 
rating, but no more, is warranted for residuals of surgery on 
the right knee.  

In reaching this conclusion, the benefit-of-the-doubt 
doctrine has been applied.  See 38 U.S.C.A. § 5107(b).  The 
Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2004 and February 2005, prior to the initial RO 
decision that is the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in September 2006.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondences.  Specifically, during the 
January 2006 RO hearing and VA examinations, he discussed the 
impact that his disabilities have had on his daily life and 
employment.  

Moreover, he can be expected to understand from the various 
letters from the RO what was needed to support his claims, 
including the August 2005 statement of the case and August 
2007 supplemental statement of the case.  Although this 
correspondence cannot be considered timely notice, it can be 
used to rebut the presumption of prejudice.  

In this case the Board finds that the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the identified VA 
and private treatment records.  In addition, he was afforded 
VA medical examinations in January 2005 and January 2006.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

An evaluation in excess of 10 percent for traumatic 
arthritis, right knee, is denied.

An evaluation of 20 percent, but no more, for residuals, 
post-operative arthrotomy and pateloplasty, right knee, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


